Case 2:20-cv-00339-JPH-DLP Document 7 Filed 07/20/20 Page 1 of 2 PageID #: 32




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

SOCIETY INSURANCE COMPANY as                 )
subrogee of Clinton Properties,              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 2:20-cv-00339-JPH-DLP
                                             )
CINTAS CORPORATION,                          )
                                             )
                          Defendant.         )

                             ORDER ON JURISDICTION

      Plaintiff Society Insurance Company has filed a complaint alleging that

this Court has diversity jurisdiction over this matter. Dkt. 1. For the Court to

have diversity jurisdiction, the amount in controversy must exceed $75,000,

exclusive of interest and costs, and the litigation must be between citizens of

different states. 28 U.S.C. § 1332(a). For diversity jurisdiction purposes, "the

citizenship of an LLC is the citizenship of each of its members." Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). For LLCs, parties must

"work back through the ownership structure until [reaching] either individual

human beings or a formal corporation with a state of incorporation and a state

of principal place of business." Baez-Sanchez v. Sessions, 862 F.3d 638, 641

(7th Cir. 2017); Thomas, 487 F.3d at 534.

      Here, the complaint identifies Plaintiff's subrogor, Clinton Properties,

LLC, as an LLC. But the complaint fails to identify the LLC's members or the

citizenship of those members. Dkt. 1 at 1. Nor does the complaint allege that

Clinton Properties, LLC's citizenship is not relevant to the jurisdictional
                                         1
Case 2:20-cv-00339-JPH-DLP Document 7 Filed 07/20/20 Page 2 of 2 PageID #: 33




analysis. See id. Counsel has an obligation to analyze subject-matter

jurisdiction, Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir.

2012), and a federal court always has the responsibility to ensure that it has

jurisdiction, Hukic v. Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009).

The Court's obligation includes knowing the details of the underlying

jurisdictional allegations. See Evergreen Square of Cudahy v. Wis. Hous. and

Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) ("the parties" united front

is irrelevant since the parties cannot confer subject-matter jurisdiction by

agreement . . . and federal courts are obligated to inquire into the existence of

jurisdiction sua sponte").

         Therefore, the Court ORDERS Society Insurance to file a jurisdictional

statement by September 25, 2020, addressing the issues identified in this

order.

SO ORDERED.

Date: 7/20/2020




Distribution:

Bozidar Robert Ostojic
LEAHY EISENBERG & FRAENKEL
ro@lefltd.com




                                         2
